Name: Commission Regulation (EEC) No 1349/83 of 27 May 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/48 Official Journal of the European Communities 28 . 5 . 83 COMMISSION REGULATION (EEC) No 1349/83 of 27 May 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustment to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (4) ; whereas a check has revealed an error in Annex II to that Regulation ; whereas it is necessary, therefore, to correct the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 1245/S3, for products to which Regulation (EEC) No 3033/80 applies, the amounts below are corrected as follows :  in the column headed 'Germany', the amounts '0,892' are hereby replaced by '0,902',  in the column headed 'Netherlands', the amounts '0,934' are hereby replaced by '0,942',  in the column headed 'France', the amounts ' 1,034' are hereby replaced by ' 1,044'. Article 2 This Regulation shall enter into force on 28 May 1983 . It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 106, 12. 5 . 1971 , p . 1 . 0 OJ No L 362, 23 . 12 . 1982, p . 4. (3 OJ No L 178 , 1 . 7 . 1978 , p . 63 . (4) OJ No L 135, 23 . 5 . 1983 , p. 3 .